Case: 17-40060      Document: 00514194448         Page: 1    Date Filed: 10/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                      No. 17-40060
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                             October 13, 2017

GWYNN LUMPKIN; LESLIE KRENEK,                                                 Lyle W. Cayce
                                                                                   Clerk
              Plaintiffs–Appellants,

v.

ARANSAS COUNTY, TEXAS,

              Defendant–Appellee.



                   Appeal from the United States District Court
                        for the Sothern District of Texas
                             USDC No. 2:15-CV-190


Before SMITH, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       After their employment as paralegals in the Aransas County Attorney’s
office was terminated, Gwynn Lumpkin and Leslie Krenek brought this suit
against Aransas County under 42 U.S.C. § 1983, asserting the terminations
were in retaliation for the exercise of their First Amendment rights. The
district court granted the County’s motion for summary judgment. We affirm.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40060    Document: 00514194448      Page: 2   Date Filed: 10/13/2017



                                 No. 17-40060
                                        I
      Richard Bianchi, who was at the time the Aransas County Attorney,
announced his candidacy to become the judge of the Aransas County court-at-
law, a position he ultimately won. Assistant County Attorney Deborah Bauer
complained to the County District Attorney that Bianchi was not complying
with the Texas Constitution’s “resign-to-run” provision, which, she claimed,
required Bianchi to resign from his position before seeking election as a judge.
Bianchi fired Bauer, who then sued the County for unlawful employment
practices.   In the course of that litigation, Bauer produced her text
conversations with Lumpkin and Krenek, and they were deposed. Although
the County asked Lumpkin and Krenek for all records of communications with
Bauer, they did not produce the text messages.
      The content of those messages—nearly 200 of them—can be broadly
categorized as relating to: (1) Bianchi’s campaign and its effects on the office,
(2) opinions as to Bianchi’s intelligence and competence, and (3) office and
personal affairs.
      In the first category, some of the texts comment on Bianchi’s campaign
practices and alleged failure to comply with the resign-to-run provision. For
example, Lumpkin informed Bauer that Bianchi received a fax from neighbors
telling him where to put a campaign sign and Lumpkin inquired, “Isn’t that
using county equipment for campaign purposes[?]” After a campaign meeting
in which Bianchi commented on the court schedule of Bill Adams, the
incumbent judge, Lumpkin complained to Bauer about the effect the comment
would have on the office’s hearing schedule:
       Lumpkin: By the way. After Richard[’]s comment last night.
                The judge told Gracie to start putting things on the
                Monday and Friday docket if we have a courtroom.
                I hate Richard. Such a prick


                                       2
    Case: 17-40060     Document: 00514194448    Page: 3   Date Filed: 10/13/2017



                                 No. 17-40060
       Bauer:        Great – my job just became unbearable
       Lumpkin: We feel the same way. Richard needs to resign
       Bauer:        I agree!! When are we going to prepare and how is
                     that making our job less burdensome??
       Lumpkin: Richard told them at the meeting that that is the
                way he [Judge Adams] ran his court. Just like a
                doctor[’]s office. Stupid stupid man
                The stupid bastard is clueless[.]
      Months later, when Bauer recounted how she told Judge Adams that “he
and Richard were killing [her]” with the pace of hearings, Lumpkin responded:
      I feel the same way. I don’t have time to proof anything with the
      amount of paperwork that needs drafting. . . . Richard has no clue
      the amount of work we do and doesn’t care. Used to at least have
      someone faxing and copying etc. Now we don’t even have that. No
      wonder we make mistakes. Impossible to keep up. Since Richard
      made that comment about the court schedule. They are killing
      us[.]

      Continuing to decry the strain on the office, Lumpkin said: “The problem
is Richard has no clue. At least the judge knows what is going on. Richard is
clueless. I have [n]o respect for the man and I guarantee when he leaves I will
tell him he is the worst boss I have ever worked for.” She later added, “I am
surprised he stands up straight. No backbone at all. LOL.”
      Lumpkin and Krenek also conversed with Bauer about other aspects of
Bianchi’s campaign. Krenek, for example, told Bauer, “[H]e needs to know that
his negative campaigning is going to kill the office staff.” Similarly, Lumpkin
complained that Bianchi had been untruthful by overestimating the number of
people at a campaign meeting. She also noted that Bianchi left the office early
to give a campaign speech and, on a separate occasion, did not return to work
after a meeting because he was “out politicing [sic].”       When Bauer told
Lumpkin that Bianchi had reported his incumbent opponent to the judicial
conduct commission, Lumpkin replied, “Told u he would.” More generally,
                                       3
       Case: 17-40060   Document: 00514194448     Page: 4   Date Filed: 10/13/2017



                                   No. 17-40060
Lumpkin lamented the office’s awkward position during the election: “The
judge on one side and Richard on the other. What a terrible situation we are
in.”
        Many of the messages commented on Bianchi’s competence and
intelligence. Some messages related to Bianchi’s perceived incompetence for
the court-at-law judgeship. When discussing a hearing, for example, Lumpkin
said: “Ever[yone] is laughing at him. He has no clue how the court works.”
Later, Lumpkin remarked, “Tres said that Richard is Too stupid to do county
court at law,” and added, “Too stupid to slap a monkeys ass.”
        Numerous messages mocked Bianchi in other settings. When Bianchi
assigned another paralegal to work on a terrorist threat case, Lumpkin called
him a “[s]tupid stupid man” and “an idiot.” Lumpkin also described Bianchi as
a “spineless wonder,” “silly bastard,” “[c]lueless wonder,” and “complete idiot,”
and said, “[t]he more I have to deal with Richard the stupider he becomes.”
She also recounted how she laughed at Bianchi with co-workers after his court
appearances. Krenek shared similar sentiments, calling Bianchi “an idiot” and
complaining that he was selfish.
        In some instances, Lumpkin’s criticisms of Bianchi were accompanied by
expressions of intent to withhold information from him. When an emergency
motion came before the court, Lumpkin told Bauer she was “[n]ot even going
to tell Richard. He would be clueless anyway,” and said “I hate Richard. Lazy
ass. He is clueless on everything.” Regarding a commitment case concerning
mental competence, Lumpkin repeatedly told Bauer that Bianchi was
“clueless” and suggested they “[l]et the judge see how stupid he is.”
        Other messages shed light on the apparently acrimonious inner-
workings of the county attorney’s office. Some of the texts object to Bianchi’s
management style. In one conversation, Lumpkin complains, “Richard has got
that intern scanning documents and helping [L]ee[A]nn. What a joke.” In
                                        4
    Case: 17-40060    Document: 00514194448     Page: 5   Date Filed: 10/13/2017



                                 No. 17-40060
another text, after informing Bauer about a conservation with Bianchi
regarding replacing a door in the office, Lumpkin said “[h]e needs to resign.”
Other messages discussed Ashley Dugger, a paralegal, and LeeAnn, another
employee. In one message, Lumpkin tells Bauer, “Wait till u see what lee ann
has on. She looks like she [i]s in high school.” Lumpkin later texted, “Ashley
and [L]ee[A]nn are just laughing but she has not even spoken to us. She is
such a bitch. Wish she never ca[m]e back.” When Ashley resigned, Lumpkin
exulted, “Ashley gone perman[ently]. One down two to go. Ashley took us off
her facebook page . . . . We are laughing. What a joke. She is evil.” Similarly,
Krenek told Bauer, “Ashley was very two faced and we will not miss her at all”
and “she was a baby and started a lot of the trouble.”
      While the text messages were overwhelmingly derogatory toward
Bianchi, the depositions strike a different tone. Krenek, for example, said that
Bianchi was “fair,” and Lumpkin stated that she “enjoyed working for Richard”
and that she “ha[d] no complaints with Richard at all.”
      After Bianchi became a judge, the County settled the suit that Bauer had
brought. Three days later, Bianchi’s replacement, Kristen Barnebey Blanford,
terminated Lumpkin and Krenek. The County initially stated that Blanford
based her decision on all the text messages and deposition testimony. The
County now contends the decision was based on the content of the texts and
“inconsistencies between the text messages and deposition testimony.”
      Lumpkin and Krenek sued, claiming the County retaliated against them
for their texts and testimony in violation of the First Amendment. The district
court granted the County’s motion for summary judgment, holding that
Lumpkin’s and Krenek’s texts did not involve matters of public concern.
Although the district court considered the deposition testimony to be citizen
speech on a matter of public concern, the court held that the County’s interest
in an efficient workplace outweighed Lumpkin’s and Krenek’s interest in their
                                       5
     Case: 17-40060       Document: 00514194448          Page: 6     Date Filed: 10/13/2017



                                       No. 17-40060
speech.    After the court denied their motion to reconsider, Lumpkin and
Krenek appealed.
                                              II
       The First Amendment prohibits government conduct that “abridg[es] the
freedom of speech.” 1 Although this protection applies to everyday citizens and
public employees, 2 it has long been recognized that government entities have
an interest in regulating the speech of government employees speaking as
such. 3 Accordingly, to prove a First Amendment retaliation claim, a plaintiff
must establish that (1) she suffered an adverse employment decision; (2) she
“spoke as a citizen on a matter of public concern;” (3) her interest in free speech
outweighs her employer’s interest in workplace efficiency; and (4) her protected
speech motivated the defendant’s conduct. 4
       In this case, there is no question that Lumpkin and Krenek suffered an
adverse decision—their employment was terminated. We accordingly proceed
to consider the second and third elements of Lumpkin’s and Krenek’s
retaliation claims.       Determining whether Lumpkin’s and Krenek’s text
messages and deposition testimony are citizen speech on matters of public
concern involves two separate determinations: (1) whether the paralegals
spoke as citizens and (2) whether their speech involved matters of public
concern. “We review a district court’s grant of summary judgment de novo,
applying the same standards as the district court.” 5 “Summary judgment is
proper ‘if the movant shows that there is no genuine dispute as to any material




       1 U.S. CONST. amend. I.
       2 Graziosi v. City of Greenville Miss., 775 F.3d 731, 736 (5th Cir. 2015); see also Lane
v. Franks, 134 S. Ct. 2369, 2374 (2014).
       3 Connick v. Myers, 461 U.S. 138, 140 (1983).
       4 Gibson v. Kilpatrick, 838 F.3d 476, 481 (5th Cir. 2016).
       5 Graziosi, 775 F.3d at 736 (quoting Antoine v. First Student, Inc., 713 F.3d 824, 830

(5th Cir. 2013) (citation omitted)).
                                              6
     Case: 17-40060       Document: 00514194448         Page: 7     Date Filed: 10/13/2017



                                       No. 17-40060
fact and the movant is entitled to judgment as a matter of law.’” 6 We likewise
“review[] a district court’s conclusions concerning First Amendment issues de
novo.” 7 “This de novo review includes ‘the district court’s Pickering balancing
analysis,’ so long as there are no disputed, material facts.” 8
                                              A
       We conclude that both the text messages and deposition testimony were
citizen speech. In general, “when public employees make statements pursuant
to their official duties, the employees are not speaking as citizens for First
Amendment purposes.” 9 This generally includes “communications that relate
to [the employee’s] own job function up the chain of command.” 10 In Davis v.
McKinney, for example, we held that an internal auditor’s complaints to
management about failure to discipline employees for viewing pornography
were made as an employee because she was responsible for “oversee[ing]
computer-related audits.” 11 In contrast, when the speech in question does not
fall within “ordinary job responsibilities,” it is made as a citizen—even if the
speech concerns job duties. 12
       Lumpkin’s and Krenek’s deposition testimony is clearly citizen speech.
The Supreme Court has held that “[s]worn testimony in judicial proceedings is
a quintessential example of speech as a citizen.” 13 The text messages also
qualify as citizen speech. Although the messages often discussed workplace
matters and were sent to Bauer—Lumpkin and Krenek’s supervisor—the


       6 Id. (quoting FED. R. CIV. P. 56(a)).
       7 Id.
       8 Id. (quoting Salge v. Edna Indep. Sch. Dist., 411 F.3d 178, 184 (5th Cir. 2005)); see

also Pickering v. Bd. of Educ. of Twp. High Sch. Dist. 205¸ 391 U.S. 563 (1968).
       9 Lane v. Franks, 134 S. Ct. 2369, 2378 (2014) (quoting Garcetti v. Ceballos, 547 U.S.

410, 421 (2006)).
       10 Davis v. McKinney, 518 F.3d 304, 313 n.3 (5th Cir. 2008).
       11 Id. at 315.
       12 Lane, 134 S. Ct. at 2378-79.
       13 Id. at 2379.

                                              7
     Case: 17-40060       Document: 00514194448         Page: 8     Date Filed: 10/13/2017



                                       No. 17-40060
messages were not required to fulfill job duties. Unlike the internal auditor in
Davis, whose speech was unprotected because her reports up the chain of
command were central to her job description, Lumpkin and Krenek were not
required to convey any of the information reported in the text messages to
Bauer.
                                             B
       The Supreme Court has explained that “[s]peech involves matters of
public concern when it can be fairly considered as relating to any matter of
political, social, or other concern to the community or when it is . . . a subject
of general interest and of value and concern to the public.” 14 We determine
whether a public employee’s speech relates to a matter of public concern by
weighing “the content, form, and context of a given statement, as revealed by
the whole record.” 15 Weighing these factors, we conclude that while Lumpkin’s
and Krenek’s text messages did not relate to matters of public concern, their
deposition testimony did.
                                              1
       We first analyze the text messages, starting with content. The content
of speech is more likely to relate to matters of public concern when “releasing
the speech to the public would inform the populace of more than the fact of an
employee’s employment grievance.” 16 In Lane, for example, the Supreme Court
held that sworn testimony regarding public corruption and misuse of state
funds was speech on a matter of public concern. 17 By contrast, “[i]nternal
personnel disputes and management decisions are rarely a matter of public



       14 Gibson v. Kilpatrick, 838 F.3d 476, 482 (5th Cir. 2016) (quoting Lane, 134 S. Ct. at
2380 (citation omitted)).
       15 Connick v. Myers, 461 U.S. 138, 147-48 (1983).
       16 Salge v. Edna Indep. Sch. Dist., 411 F.3d 178, 187 (5th Cir. 2005) (internal

quotations omitted).
       17 Lane, 134 S. Ct. at 2380.

                                              8
    Case: 17-40060       Document: 00514194448          Page: 9     Date Filed: 10/13/2017



                                      No. 17-40060
concern.” 18 In “mixed” cases involving personal and public concerns, this court
analyzes the speech to determine whether “personal concerns predominate.” 19
For example, in Graziosi, we held that a police sergeant’s Facebook post about
the department’s failure to send a representative to the funeral of an officer
from another town was not public in nature because, by emphasizing the
sergeant’s displeasure with the chief’s leadership style, the post “devolved into
a rant” and was “akin to an internal grievance.” 20 The sergeant’s personal
employment concerns predominated, even though the post “started by
addressing subjects [of public concern].” 21
      Lumpkin and Krenek argue that their texts are public in nature because
they discuss the effects of Bianchi’s alleged violation of the resign-to-run law,
his honesty in campaigning, his competency as an attorney, and his complaint
to the judicial conduct commission about the judge he was seeking to replace.
The County contends that the messages merely communicate ordinary
employee grievances.
      We conclude that the content of the messages was predominantly private
in nature.    On one hand, Lumpkin’s messages about Bianchi’s campaign
promises and their effects on the court schedule appear to relate to public
matters.     Her comments shed light on subjects that Bianchi made public
issues—the proper management of and schedule for the county court. If made
public, Lumpkin’s texts might help inform the public about whether Bianchi’s
suggestions would truly improve the efficiency of the county court-at-law.
      But even assuming that Lumpkin’s and Krenek’s complaints about the
court schedule pertained to public matters, private employee grievances were



      18 Stotter v. Univ. of Tex. at San Antonio, 508 F.3d 812, 827 (5th Cir. 2007).
      19 Gibson, 838 F.3d at 485.
      20 Graziosi v. City of Greenville Miss., 775 F.3d 731, 738 (5th Cir. 2015).
      21 Id.

                                             9
    Case: 17-40060      Document: 00514194448    Page: 10   Date Filed: 10/13/2017



                                  No. 17-40060
the predominant theme of their text messages to Bauer. The messages are
filled with language critical of Bianchi and demeaning toward other co-
workers.         While some of Lumpkin’s and Krenek’s messages discussed
campaign matters, their concerns centered on the effects of Bianchi’s candidacy
on their own work hours and office morale. Moreover, although one of the
messages comments on Bianchi’s competence for elected office, the many other
messages insulting him and others in the office did not. Both Lumpkin and
Krenek demeaned Bianchi for his everyday work and made comments about
co-workers in the office. These personal criticisms were routinely repeated in
discussions that were entirely unrelated to Bianchi’s candidacy. Just as the
police sergeant’s Facebook post was “akin to an internal grievance” in Graziosi
even though it discussed some matters of public concern, 22 Lumpkin’s and
Krenek’s messages to Bauer are most accurately described as complaints
between co-workers. The few comments that do relate to the campaign are
best understood as part of a broader pattern of derogatory comments about
Bianchi.
      Other messages relating to Bianchi’s campaign were so trivial that they
cannot be considered matters of public interest. The receipt of a single inbound
campaign-related fax likely is not of interest to the general public, nor are
reports that a salaried official left the office early to give a campaign speech or
exaggerated the number of people in attendance at a meeting. The same is
true of Lumpkin’s brief acknowledgement—“Told u he would”—of Bianchi’s
report to the judicial conduct commission. On the whole, while some of the text
messages addressed matters of public concern, private employee grievances
predominated.        The content of Lumpkin’s and Krenek’s messages weighs
against the messages being a matter of public concern.


      22   Id.
                                        10
    Case: 17-40060       Document: 00514194448          Page: 11     Date Filed: 10/13/2017



                                       No. 17-40060
       The form of the messages—texts—similarly suggests that they should
not be considered matters of public concern. Communications visible to the
public are more likely to concern the public. In Terrell, a police officer’s private
diary entries were not matters of public concern because “[h]e made no effort
to communicate the contents of the notebook to the public.” 23 By contrast, a
letter to a state representative was more likely a public matter because it
reflected a “choice to inform someone outside” the employee’s department. 24
Lumpkin and Krenek sent the text messages directly to Bauer—their
supervisor—and made no effort to convey the information to anyone outside
the county attorney’s office.         Even when the County asked Lumpkin and
Krenek to produce all electronic communications with Bauer, the text
messages only came to light because Bauer produced them. The form or means
of communicating the messages weighs against their being considered matters
of public concern.
       The context of the messages also supports the conclusion that the speech
did not primarily pertain to a matter of public concern.                    This court has
previously held that when speech is “made within the context of a private
employee-employer dispute” that context “militates against a finding that her
speech was public in nature.” 25 For example, a lawsuit brought “in the context
of a continuing feud between” the local mayor and police chief rather than
“against a backdrop of widespread debate in the community,” was not a matter




       23 Terrell v. Univ. of Tex. Sys. Police, 792 F.2d 1360, 1362-63 (5th Cir. 1986).
       24 Modica v. Taylor, 465 F.3d 174, 181 (5th Cir. 2006); see also Gibson, 838 F.3d at 486
(lawsuit seeking to remedy personal grievance rather than to reveal information to the public
was not speech on a matter of public concern); Dodds v. Childers, 933 F.2d 271, 274-75 (5th
Cir. 1991) (college instructor who “did not address her complaints to anyone outside the
College” did not speak on matter of public concern).
       25 Graziosi, 775 F.3d at 739.

                                             11
    Case: 17-40060       Document: 00514194448        Page: 12     Date Filed: 10/13/2017



                                      No. 17-40060
of public concern. 26 By contrast, speech by two teachers about improving
educational standards was of public interest because it was not related to any
“employment related squabble.” 27
       Unlike the teachers in Harris, Lumpkin’s and Krenek’s derogatory
messages are part of a broader pattern of exchanging derogatory comments
about Bianchi. The topics of the paralegals’ observations regarding Bianchi
range from his refusal to replace a door to his interactions with office staff and
knowledge about cases. Lumpkin’s and Krenek’s dislike of and disregard for
Bianchi is the predominant theme of the texts at issue, and it is unsurprising
that the messages at times touched on campaign matters.                       While “[a]n
employee's speech may contain an element of personal interest and yet still
qualify as speech on a matter of public concern,” 28 Lumpkin’s and Krenek’s
limited references to Bianchi’s campaign occur within a broader context in
which employment grievances and personal animosity predominate.
       Weighing the content, form, and context of the text messages, we
conclude that the text messages did not involve matters of public concern.
Their content, form and context, taken with the unquestionably private form
of the messages, lead to the conclusion that the messages did not relate to
matters of public concern.
                                             2
       Unlike the text messages, Lumpkin’s and Krenek’s deposition testimony
does involve matters of public concern. This court has held that when a witness
testifies before a “fact finding body hearing an official matter” the form and
context of the speech is “sufficient to elevate the speech to the level of public



       26 Gibson, 838 F.3d at 487 (quoting Markos v. City of Atlanta, 364 F.3d 567, 572 (5th
Cir. 2004)).
       27 Harris v. Victoria Indep. Sch. Dist., 168 F.3d 216, 222 (5th Cir. 1999).
       28 Id.

                                            12
    Case: 17-40060       Document: 00514194448          Page: 13     Date Filed: 10/13/2017



                                       No. 17-40060
concern.” 29 The Supreme Court has not “unequivocally abrogated” 30 this line
of cases. Rather, the Court held in Lane that “the form and context of the
speech [in question]—sworn testimony in a judicial proceeding—fortif[ied]
th[e] conclusion” that the speech involved a matter of public concern. 31 The
form and context of Lumpkin’s and Krenek’s testimony—given in depositions
required by subpoena in a case to which they were not parties—elevate the
testimony to a matter of public concern.
                                             C
       The third element of retaliation, established in Pickering v. Board of
Education, 32 requires us to balance the County’s interest against that of
Lumpkin and Krenek. The court asks “whether the relevant government
entity had an adequate justification for treating the employee differently from
any other member of the general public” due to its role as employer. 33 In doing
so, we “strike a balance between ‘the interests of [employees] . . . commenting
upon matters of public concern and the interest of [the government], as an
employer, in promoting the efficiency of the public services it performs through
its employees.’” 34 In particular, we evaluate whether the speech has caused
disruption, impeded performance, or “affected working relationships necessary
to the department’s proper functioning.” 35 “When close working relationships
are essential to fulfilling public responsibilities, a wide degree of deference to
the employer’s judgment is appropriate.” 36



       29 Johnston v. Harris Cty. Flood Control Dist., 869 F.2d 1565, 1577-78 (5th Cir. 1989).
       30 United States v. Tanksley, 848 F.3d 347, 350 (5th Cir. 2017).
       31 Lane v. Franks, 134 S. Ct. 2369, 2380 (2014).
       32 391 U.S. 563 (1968).
       33 Graziosi v. City of Greenville Miss., 775 F.3d 731, 740 (5th Cir. 2015) (quoting

Garcetti v. Ceballos, 547 U.S. 410, 418 (2006)); see also Lane, 134 S. Ct. at 2380-81.
       34 Id. at 740 (quoting Pickering¸ 391 U.S. at 568).
       35 Brawner v. City of Richardson, Tex., 855 F.2d 187, 192 (5th Cir. 1988).
       36 Connick v. Myers, 461 U.S. 138, 151-52 (1983).

                                             13
    Case: 17-40060       Document: 00514194448        Page: 14     Date Filed: 10/13/2017



                                      No. 17-40060
       In the present case, the County’s interest in an efficient, harmonious
work environment in its attorney’s office outweighs Lumpkin’s and Krenek’s
interests in their speech. The County’s interest as employer weighs heavily.
Lumpkin’s      and    Krenek’s     text   messages      reveal    a   pattern    of   toxic
communications about supervisors and co-workers. The texts criticized fellow
public servants for perceived personal and professional flaws and openly
celebrated another paralegal’s departure: “One down two to go.”
       Not only would the now-public texts about other office staff make
amicable workplace relations difficult, they expose an undercurrent of
duplicity that would impede the “close working relationships,” which the
Supreme Court has specifically held to be crucial in public attorney’s offices. 37
Lumpkin’s and Krenek’s caustic messages about Bianchi differ markedly from
the testimony in their respective depositions, which refers to Bianchi
favorably. Given the contrast between the texts and testimony, the County
was justified in doubting whether Lumpkin and Krenek could be trusted.
       Lumpkin’s and Krenek’s interests in their speech are less weighty.
Although “the [F]irst [A]mendment protects the right to testify truthfully at
trial,” 38 it does not prevent government employers from comparing sworn
testimony to other speech. Indeed, the Supreme Court has noted that sworn
testimony may not be protected if it is “false or erroneous.” 39
       Though it may be unclear which speech—the messages or deposition
testimony—accurately depicts Lumpkin’s and Krenek’s sentiments about their
former supervisor, the discrepancy gives the County ample support for
termination. While the district court’s statement that communications must



       37Id.
       38Reeves v. Claiborne Cty. Bd. of Educ., 828 F.2d 1096, 1100 (5th Cir. 1987) (quoting
Smith v. Hightower, 693 F.2d 359, 368 (5th Cir. 1982)).
      39 Lane v. Franks, 134 S. Ct. 2369, 2381 (2014).

                                            14
   Case: 17-40060     Document: 00514194448      Page: 15   Date Filed: 10/13/2017



                                  No. 17-40060
“demonstrate an earnest interest in the public good” was incorrect, it does not
impact the balance of interests in this case.
      In light of the County’s substantial interest in maintaining workplace
trust and efficiency and responding to threats to office morale, the Pickering
balance weighs against Lumpkin and Krenek.           Accordingly, we need not
address the causation element of their retaliation claim.
                                       III
      In sum, we hold that although Lumpkin and Krenek spoke as citizens,
their text messages did not, on the whole, involve matters of public concern.
Although the form and context of the deposition testimony elevate it to citizen
speech on a matter of public concern, the County’s interest in preserving trust
and efficiency in the county attorney’s office outweighs any interest Lumpkin
and Krenek had in their speech. For the foregoing reasons, we AFFIRM the
judgment of the district court.




                                       15